Order entered April 24, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00208-CV

       DALLAS AREA RAPID TRANSIT AND NANCY K. JOHNSON, Appellant

                                               V.

            AMALGAMATED TRANSIT UNION LOCAL NO. 1338, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC13-05156

                                              ORDER
       We GRANT agreed motion for extension of mediation deadline filed on April 22, 2014.

The deadline for mediation is June 3, 2014.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE